 1
 2
 3
 4
 5
 6
                                     UNITED STATES DISTRICT COURT
 7                              FOR THE EASTERN DISTRICT OF CALIFORNIA
                                            FRESNO DIVISION
 8
 9 CHRISTAL ANN VIGIL,                                Case No. 1:18-cv-01402-EPG

10                 Plaintiff,                         ORDER FOR THE AWARD OF ATTORNEY
                                                      FEES UNDER THE EQUAL ACCESS TO
11                         v.                         JUSTICE ACT (EAJA), 28 U.S.C. § 2412(d)
12 ANDREW SAUL, Commissioner of                       (ECF No. 21)
13 Social Security,
14                 Defendant.

15
            Pursuant to the stipulation of the parties for the award of attorney fees under the Equal Access
16
     to Justice Act (“EAJA”), 28 U.S.C. § 2412(d) (ECF No. 21),
17
            IT IS ORDERED that Plaintiff shall be awarded attorney fees in the amount of FOUR
18
     THOUSAND DOLLARS AND 00/100, ($4,000.00) under the EAJA, and no costs under 28 U.S.C. §
19
20 1920, subject to the terms of the above-referenced stipulation, including any offset allowed under the
21 United States Department of the Treasury’s Offset Program pursuant to Astrue v. Ratliff, 130 S.Ct.
22 2521 (2010). Any payment shall be delivered to Plaintiff’s counsel.
23
     IT IS SO ORDERED.
24
25       Dated:    September 6, 2019                          /s/
                                                       UNITED STATES MAGISTRATE JUDGE
26
27
28
